DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-17, 22-24, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruey-Bo Sun et al. “Passive Design for Through Silicon Vias With Perfect Compensation”, IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, IEEE, USA, vol. 1, no. 11, 1 November 2011, pp. 1815-1822.
Regarding claims 1 and 8-17, Ruey-Bo Sun discloses:
An electronic device package (Fig. 1), comprising:
one or more dies (stacked DRAM);
an interposer (Si interposer) coupled to the one or more dies;
a package substrate (Package) coupled to the interposer;
a plurality of through-silicon vias (TSV) in at least one die of the one or more dies, or the interposer, or both; and
a passive equalizer structure communicatively coupled to a TSV pair in the plurality of TSVs, wherein the passive equalizer structure is operable to minimize a level of insertion loss variation in the TSV pair (Figs. 3 and 4; pp. 1816 and 1817).
Regarding claims 22-24, Ruey-Bo Sun discloses:
An electronic component (Fig. 1), comprising:
a silicon layer (Si interposer and/or one of the stacked DRAM die);
a through-silicon vias (TSV) included in the silicon layer; and
a passive equalizer structure communicatively coupled to the TSV, wherein the passive equalizer structure is operable to minimize a level of insertion loss variation in the TSV (Figs. 3 and 4; pp. 1816 and 1817).
Regarding claims 31 and 33, Ruey-Bo Sun discloses:
A method for making an electronic device package (Fig. 1), the method comprising:
stacking a plurality of dies (stacked DRAM die), wherein the plurality of dies includes a first die and a second die;
connecting the second die in the plurality of dies to an interposer (Si interposer) via a plurality of first through-silicon vias (TSVs in the stacked DRAM);
connecting the interposer to a package substrate via a plurality of second TSVs (TSVs in the Si interposer); and
connecting a passive equalizer structure to a TSV pair in one or more of the plurality of first TSVs or the plurality of second TSVs (Figs. 3 and 4; pp. 1816 and 1817).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruey-Bo Sun et al. “Passive Design for Through Silicon Vias With Perfect Compensation”, IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, IEEE, USA, vol. 1, no. 11, 1 November 2011, pp. 1815-1822.
Regarding claims 7 and 18, although Ruey-Bo Sun does not specifically disclose “further comprising a second passive equalizer structure communicatively coupled to a second TSV pair in the plurality of TSVs, wherein the second TSV pair is included in the die of the one or more dies or in the interposer”; and “wherein a passive equalizer structure is communicatively coupled to each TSV pair in the electronic device package”, it would have been obvious to one skilled in the art to understand that multiple passive equalizers within the teachings of Ruey-Bo Sun since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 2-6, 25-30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or clearly suggest the limitations of claim 2 stating “wherein the passive equalizer structure includes a tunable resistor, an inductor and an Ohmic contact region, wherein the tunable resistor and the inductor are communicatively coupled to the Ohmic contact region, said Ohmic contact region being formed adjacent to the TSV pair“; of claim 25 stating “wherein the passive equalizer structure includes a tunable resistor, an inductor and an Ohmic contact region, wherein the tunable resistor and the inductor are communicatively coupled to the Ohmic contact region“; and of claim 32 stating “further comprising forming the passive equalizer structure to include a tunable resistor, an inductor and an Ohmic contact region, wherein the tunable resistor and the inductor are communicatively coupled to the Ohmic contact region, said Ohmic contact region being formed adjacent to the TSV pair in the electronic device package”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894